Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 27, 2015.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-15-00713-CV



                           IN RE J. WOMACK, Relator


                           ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS

                          MEMORANDUM OPINION

      On August 24, 2015, relator J. Womack filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator appears to ask this court to issue a
temporary restraining order against Galveston County and the state of Maryland to
prohibit alleged violations of unspecified constitutional rights.

      Section 22.221 of the Texas Government Code expressly limits the
mandamus jurisdiction of the court of appeals to: (1) writs against a “judge of a
district or county court in the court of appeals district”; and (2) all writs necessary
to enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221 (West
2004). Because the petition for writ of mandamus is not directed to a judge of a
district or county court in this court of appeals district, and the issuance of a writ of
mandamus is not necessary to enforce this court’s jurisdiction, we have no
jurisdiction.

      Accordingly, relator’s petition for writ of mandamus is dismissed for lack of
jurisdiction.


                                                     PER CURIAM

Panel consists of Justices Boyce, Busby, and Brown.




                                           2